Exhibit 10.1

 THE NASDAQ OMX GROUP, INC.
RESTRICTED STOCK UNIT AWARD CERTIFICATE

 

Award Date: [DATE]

 

Number of Restricted Stock Units: [NUMBER]

 

THIS CERTIFIES THAT The NASDAQ OMX Group, Inc. (the “Company”) has on the Award
Date specified above granted to

[NAME]

(the “Director”) an award (the “Award”) to receive the number of Restricted
Stock Units (the “RSUs” or “Restricted Stock Units”) indicated in the box above
labeled “Number of Restricted Stock Units,” each RSU representing the right to
receive one share of the Company’s common stock, $.01 per value per share (the
“Common Stock”), subject to certain restrictions and on the terms and conditions
contained in this award certificate (the “Award Certificate”) and The NASDAQ OMX
Group, Inc. Amended and Restated Equity Incentive Plan (the
“Plan”).  Capitalized terms not otherwise defined have the meanings set forth in
the Plan.  A copy of the Plan is available from Human Resources, and is also
available on the Company’s website.

*    *     *

1.Rights of the Director with Respect to the Restricted Stock Units.

 

(a)Prior to vesting of the Restricted Stock Units pursuant to Section 2, (i) the
Director shall not be treated as a shareholder as to Shares issuable to the
Director with respect to such Restricted Stock Units, and shall only have a
contractual right to receive such Shares following such vesting, unsecured by
any assets of the Company or its Subsidiaries; (ii) the Director shall not be
permitted to vote the Restricted Stock Units or the Shares issuable with respect
to such Restricted Stock Units; and (iii) the Director’s right to receive such
Shares following vesting of the Restricted Stock Units shall be subject to the
adjustment provisions set forth in Section 13 of the Plan.  The Restricted Stock
Units shall be subject to all of the restrictions hereinafter set forth. 

(b)At the sole discretion of the Committee, the Director shall be permitted to
receive cash payments equal to the dividends and distributions paid on Shares
(other than dividends or distributions of securities of the Company which may be
issued with respect to Shares by virtue of any stock split, combination, stock
dividend or recapitalization) to the same extent as if each Restricted Stock
Unit was a Share, and those Shares were not subject to the restrictions imposed
by this Award Certificate and the Plan; provided, however, that no dividends or
distributions shall be payable to or for the benefit of the Director with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Director has forfeited the Restricted Stock
Units.







--------------------------------------------------------------------------------

 

2.Vesting.

 

(a)Except as otherwise provided under this Award Certificate, and contingent
upon the Director’s continued service, the Restricted Stock Units shall vest in
accordance with the following vesting schedule:  100% of the Restricted Stock
Units shall vest on the first anniversary of the Award Date (specified above)
(the “Final Vesting Date”).

3.Termination of Service. 

 

(a)If the Company terminates the Director’s service on the Board on account of
“Misconduct” (as such term is defined below), all Restricted Stock Units which
have not as of the date of such termination become vested shall be deemed
canceled and forfeited on the effective date of such termination without further
consideration to the Director.

(b)If the Director’s service on the Board terminates by reason of death or
“Disability” (as such term is defined below), all Restricted Stock Units shall
become vested on the date of such termination.

(c)If the Director’s service on the Board terminates by reason of the expiration
of his “Term” (as such term is defined below) prior to the date his Restricted
Stock Units would otherwise vest pursuant to Section 2 hereof, all Restricted
Stock Units shall become vested Restricted Stock Units.

(d)  If the Director’s service on the Board terminates for any reason other than
those set forth in Sections (a) through (c) of this Section 3, all Restricted
Stock Units which have not as of the date of such termination become vested
shall be deemed canceled and forfeited on the effective date of such termination
without further consideration to the Director.

(e)For purposes of this Award Certificate the terms “Misconduct,” “Disability,”
and “Term” shall have meanings set forth in this Section 3(e):

 

(i)“Misconduct” means the Director’s conviction of, or pleading nolo contendre
to a felony or to any crime, whether a felony or misdemeanor, involving the
purchase or sale of any security, mail or wire fraud, theft or embezzlement of
Company property or a material breach of the Director’s fiduciary duty to the
Company or its shareholders.

(ii)“Disability” means the Director’s physical or mental incapacity for a period
of 45 consecutive working days or 60 days in a six (6) month period which makes
the Director unable to perform his duties to the Company.  Any question as to
the existence of the Disability of the Director shall be determined by a
qualified physician selected by the Company.

(iii)“Term” shall mean each term of service on the Board commencing on the
Director’s election or most recent re-election to the Board and ending on the
first anniversary thereafter unless the Director was elected for a longer or
shorter period, in which event the longer or shorter period shall be the



-3-

--------------------------------------------------------------------------------

 

Term; provided,  however, that the Term shall be deemed to include any automatic
renewal thereof.

4.Issuance of Shares.  Following the applicable vesting date with respect to the
Restricted Stock Units, and subject to the terms and conditions of the Plan, the
Company will issue Shares with respect to such vested Restricted Stock Units,
net of any Shares withheld by the Company to satisfy the payment of taxes as
described in Section 7 herein.  Such issuance shall take place as soon as
practicable following the applicable vesting date (but in no event later than 60
days following the applicable vesting date described in Section 2 above).  The
Shares issued in respect of the Restricted Stock Units shall be subject to such
stop transfer orders and other restrictions as the Committee may determine is
required by the rules, regulations, and other requirements of the Securities and
Exchange Commission, The Nasdaq Stock Market, any applicable federal, state or
local laws and the Company’s Certificate of Incorporation and By-Laws, and the
Committee may cause a legend or legends to be put on such Shares to make
appropriate reference to such restrictions.  The Company may make delivery of
Shares in settlement of Restricted Stock Units by either (A) delivering
certificates representing such Shares to the Director, registered in the name of
the Director, or (B) by depositing such Shares into a stock brokerage account
maintained for the Director.  The Company will not deliver any fractional shares
of Common Stock but will instead round down to the next full number the amount
of shares of Common Stock to be delivered.

 

Notwithstanding anything in this Section 4 to the contrary, the Company may, in
its sole discretion, settle the RSUs in the form of a cash payment to the extent
settlement in Shares is prohibited under local law, or would require the
Director, the Company and/or a Subsidiary to obtain the approval of any
governmental and/or regulatory body in the Director’s country of residence (and
country of employment, if different).  Alternatively, the Company may, in its
sole discretion, settle the RSUs in the form of Shares but require the Director
to immediately sell such Shares (in which case, the Award Certificate shall give
the Company the authority to issue sales instructions on behalf of the
Director).

5.No Right to Continued Service.  Neither the Plan nor this Award Certificate
shall confer on the Director any right to be retained, in any position, as an
employee, consultant or director of the Company.

 

6.Transferability.

 

(a)At any time prior to becoming vested, the Restricted Stock Units are not
transferable and may not be sold, assigned, transferred, disposed of, pledged or
otherwise encumbered by the Director, other than by will or the laws of descent
and distribution.  Upon such transfer (by will or the laws of descent and
distribution), such transferee in interest shall take the rights granted herein
subject to all the terms and conditions hereof.

(b)Subject to Section 6(a) hereof, in order to comply with any applicable
securities laws, the Shares issued to the Director with respect to vested
Restricted Stock Units may only be sold by the Director following registration
of such Shares under the U.S. Securities Act of 1933, as amended, or pursuant to
an exemption therefrom.



-4-

--------------------------------------------------------------------------------

 

(c)Following settlement and issuance of Shares, in the event the Company permits
the Director to arrange for sale of Shares through a broker or another
designated agent of the Company, Director acknowledges and agrees that the
Company may block any such sale and/or cancel any order to sell placed by the
Director, in each case if the Director is not then permitted under the Company’s
insider trading policy to engage in transactions with respect to securities of
the Company. If the Committee determines that the ability of the Director to
sell or transfer Shares is restricted, then the Company may notify the Director
in accordance with Section 13 of this Award Certificate. The Director may only
sell such Shares in compliance with such notification from the Company.

7.Withholding. 

 

(a)In order to comply with all applicable federal, state and local tax laws or
regulations, the Company may take such actions as it deems appropriate to ensure
that all applicable federal, state and local payroll, withholding, income or
other taxes are withheld or collected from the Director.

(b)In accordance with the terms of the Plan, and such rules as may be adopted by
the Committee under the Plan, the Director may elect to satisfy the Director’s
federal, state and local tax withholding obligations arising from the receipt
of, the vesting of or the lapse of restrictions relating to, the RSUs, by (i)
delivering cash, check or money order payable to the Company, (ii) delivering to
the Company other Common Stock, (iii) having the Company withhold a portion of
the shares of Common Stock otherwise to be delivered having a Fair Market Value
sufficient to satisfy the minimum withholding required with respect thereto to
the extent permitted by the Company; or (iv) having the Company withhold any
amounts necessary to pay the minimum withholding required from the Director’s
salary or other amounts payable to the Director. The Company will not deliver
any fractional shares of Common Stock but will instead round down to the next
full number the amount of shares of Common Stock to be delivered. The Director’s
election must be made on or before the date that any such withholding obligation
with respect to the RSUs arises. If the Director fails to timely make such an
election, the Company shall have the right to withhold a portion of the shares
of Common Stock otherwise to be delivered having a Fair Market Value equal to
the statutory minimum amount of withholding with respect to applicable taxes, as
determined by the Company in its sole discretion.  The net settlement of the
shares underlying the vested RSUs and the delivery of shares of Common Stock
previously owned are hereby specifically authorized alternatives for the
satisfaction of the foregoing withholding obligation.    To the extent necessary
to meet any obligation to withhold Federal Insurance Contributions Act taxes
before delivery of the Shares, the Company is authorized to deduct those taxes
from other current wages.

8.Governing Law.  This Award Certificate shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of law provisions thereof.

 

9.Amendments. The Company, acting by means of the Committee, has the right, as
set forth in the Plan, to amend, alter, suspend, discontinue or cancel this
Award, prospectively or retroactively; provided however, that no such amendment,
alteration, suspension, discontinuance or cancelation of the RSUs will adversely
affect the Director’s material rights under this Award



-5-

--------------------------------------------------------------------------------

 

Certificate without the Director’s consent.  The Company has the authority to
amend this Award Certificate, consistent with the foregoing, without the
Director’s written agreement, except as set forth in this Section 9.



 

In the event that the Company is reorganized or liquidated, or if all or
substantially all of its assets are sold, or if the Company is merged or
consolidated with another corporation or entity (or in the event the Company
consummates a written agreement to accomplish any of the foregoing), the
Committee may, in its sole discretion and upon at least 10 days advance notice
to the Director, cancel any outstanding RSUs and cause the Director to be paid
(in cash or in stock, or any combination thereof) the value of such RSUs based
upon the price per share of Common Stock received or to be received in the
transaction.

10.Administration.  This Award Certificate shall at all times be subject to the
terms and conditions of the Plan.  Capitalized terms not defined in this Award
Certificate shall have the meanings set forth in the Plan.  The Committee shall
have sole and complete discretion with respect to all matters reserved to it by
the Plan and decisions of the Committee with respect thereto and this Award
Certificate shall be final and binding upon the Director and the Company.  The
Committee has the authority and discretion to determine any questions which
arise in connection with the award of the Restricted Stock Units hereunder.

 

11.Compliance with Code Section 409A. 

 

(a)Distributions of Common Stock in payment for RSUs as described herein which
represent a “deferral of compensation” within the meaning of Code Section 409A
shall conform to the applicable requirements of Code Section 409A, to the extent
applicable, including, without limitation, the requirement that a distribution
to a Director who is a “specified employee” within the meaning of Code Section
409A(a)(2)(B)(i) which is made on account of the specified employee’s Separation
from Service shall not be made before the date which is six (6) months after the
date of Separation from Service.

(b)It is the intention of the Company and Director that this Award Certificate
not result in an unfavorable tax consequence to the Director under Code Section
409A.  Accordingly, as permitted by the Plan, the Company may at any time
(without the consent of the Director) modify or amend the Plan or this Award
Certificate to the extent necessary to ensure that the Award is not “deferred
compensation” subject to Code Section 409A (or, alternatively, to conform to the
requirements of Code Section 409A).  Any such amendments shall be made in a
manner that preserves to the maximum extent possible the intended benefits to
Director.  This paragraph does not create an obligation on the part of Company
to modify this Award Certificate and does not guarantee that the amounts or
benefits owed under this Award Certificate will not be subject to interest and
penalties under Code Section 409A.    For purposes of applying the provisions of
Code Section 409A, to the extent applicable, each group of Restricted Stock
Units that would vest in accordance with Section 2 shall be treated as a
separate payment.

(c)While the Company intends that this Award Certificate and the RSUs granted
hereunder comply with or be exempt from the requirements of Code Section 409A
and any related regulations or other guidance promulgated thereunder, neither
the Company or the Committee nor any of their respective affiliates shall be
liable to any person for the tax



-6-

--------------------------------------------------------------------------------

 

consequences of any failure to comply with the requirements of Code Section 409A
or any other tax consequences relating to this Award.



12.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on the Director’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Director, as a condition of receipt of Shares underlying a Restricted Stock
Unit, to sign any additional Award Certificates or undertakings that may be
necessary to accomplish the foregoing.

 

13.Notices.  Any notice, request, instruction or other document given under this
Award Certificate shall be in writing and may be delivered by such method as may
be permitted by the Company, and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Director, to the Director’s address as shown in
the records of the Company or to such other address as may be designated in
writing (or by such other method approved by the Company) by either party.

 

14.Severability.  The invalidity or unenforceability of any provision of this
Award Certificate shall not affect the validity or enforceability of any other
provision of this Award Certificate, and each other provision of the Award
Certificate shall be severable and enforceable to the extent permitted by law.

 

15.Award Subject to Plan; Amendments to Award.  This Award is subject to the
Plan as approved by the shareholders of the Company.  The terms and provisions
of the Plan as it may be amended from time to time are hereby incorporated
herein by reference.  In the event of a conflict between any term or provision
contained in this Award Certificate and a term or provision of the Plan, the
applicable terms and provisions of this Award Certificate will govern and
prevail.

16.Discretionary Nature of Plan; No Vested Rights.  The Plan is discretionary in
nature and limited in duration, and may be amended, cancelled, or terminated by
the Company, in its sole discretion, at any time.  The grant of the Award
represented by this Award Certificate does not create any contractual or other
right to receive an award in the future.  Future Awards, if any, will be at the
sole discretion of the Company, including, but not limited to, the form and
timing of an Award, the number of shares of Common Stock subject to the Award,
and the vesting provisions.  Any amendment, modification or termination of the
Plan shall not constitute a change or impairment of the terms and conditions of
the Director’s service with the Company.

 

17.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to the RSU or future Awards granted under the Plan
by electronic means or request the Director’s consent to participate in the Plan
by electronic means.  By accepting this  Award, the Director hereby consents and
agrees to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

18.English Language.    The Director acknowledges and agrees that it is the
Director’s express intent that the Plan, this Award Certificate, any addendum
and all other documents, notices and legal proceedings entered into, given or
instituted pursuant to the Award, be drawn



-7-

--------------------------------------------------------------------------------

 

up in English.  Unless specifically indicated, if the Director has received the
Plan, this Award Certificate, any addendum or any other documents related to the
Award translated into a language other than English, and if the meaning of the
translated version is different than the English version, the English version
shall control.

 

19.Consent to Collection, Processing and Transfer of Personal Data.    Pursuant
to applicable personal data protection laws, the Company hereby notifies the
Director of the following in relation to the Director’s personal data and the
collection, processing and transfer of such data in relation to the Company’s
grant of this Award and the Director’s participation in the Plan.  The
collection, processing and transfer of the Director’s personal data are
necessary for the Company’s administration of the Plan and the Director’s
participation in the Plan.  The Director’s denial and/or objection to the
collection, processing and transfer of personal data may affect the Director’s
participation in the Plan.  As such, the Director voluntarily acknowledges and
consents (where required under applicable law) to the collection, use,
processing and transfer of personal data as described in this paragraph. 

 

The Company holds certain personal information about the Director, including
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, purchased, vested, unvested or
outstanding in Director’s favor, for the purpose of managing and administering
the Plan (“Data”).  The Data may be provided by the Director or collected, where
lawful, from third parties, and the Company will process the Data for the
exclusive purpose of implementing, administering and managing the Director’s
participation in the Plan.  The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in the
Director’s country of residence.  Data processing operations will be performed
minimizing the use of personal and identification data when such operations are
unnecessary for the processing purposes sought.  Data will be accessible within
the Company’s organization only by those persons requiring access for purposes
of the implementation, administration and operation of the Plan and for the
Director’s participation in the Plan.


The Company may further transfer Data to any third parties assisting the Company
in the implementation, administration and management of the Plan.  These
recipients may be located in the European Economic Area, or elsewhere throughout
the world, such as the United States.  The Director hereby authorizes (where
required under applicable law) them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for purposes of implementing,
administering and managing the Director’s participation in the Plan, including
any requisite transfer of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares on the Director’s behalf to a
broker or other third party with whom the Director may elect to deposit any
Shares acquired pursuant to the Plan. 


The Director may, at any time, exercise his or her rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of the Data, (c) request the integration, update, amendment,
deletion, or blockage (for breach of applicable laws) of the Data, and (d) to
oppose,



-8-

--------------------------------------------------------------------------------

 

for legal reasons, the collection, processing or transfer of the Data which is
not necessary or required for the implementation, administration and/or
operation of the Plan and the Director’s participation in the Plan.  The
Director may seek to exercise these rights by contacting the Office of the
Corporate Secretary.

 

20.Private Placement.  The grant of the RSUs is not intended to be a public
offering of securities in the Director’s country of residence (and country of
employment, if different).  The Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities
(unless otherwise required under local law), and the grant of the RSUs is not
subject to the supervision of the local securities authorities. 

 

21.Addendum to Award Certificate.  Notwithstanding any provisions of this Award
Certificate to the contrary, the Award shall be subject to any special terms and
conditions for the Director’s country of residence (and country of employment,
if different), as are set forth in the applicable addendum (the “Addendum”) as
attached to the Award Certificate.  Further, if the Director transfers residence
and/or employment to another country reflected in an Addendum to the Award
Certificate, the special terms and conditions for such country will apply to the
Director to the extent the Company determines, in its sole discretion, that the
application of such terms is necessary or advisable in order to comply with
local laws, rules, and regulations, or to facilitate operation and
administration of the Plan.  Any applicable Addendum shall constitute part of
this Award Certificate.

 

 

 

 

The NASDAQ OMX Group, Inc.

 

 

By:






-9-

--------------------------------------------------------------------------------

 

Addendum

 

 

Terms and Conditions

 

This Addendum includes additional terms and conditions that govern the award of
Restricted Stock Units granted to the Director under The NASDAQ OMX Group, Inc.
Equity Incentive Plan (the “Plan”) if the Director is resident and/or employed
in one of the countries listed below.  If the Director transfers residency
and/or employment to another country reflected below following the Award Date,
the additional terms and conditions for such country will apply to the
Director’s RSUs to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local laws, rules, and regulations or to facilitate the
operation and  administration of the RSUs and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Director’s transfer).    Certain capitalized terms used but not
defined in this Addendum have the meanings set forth in the Plan and/or the
Restricted Stock Unit Award Certificate (the “Award Certificate”). 

 

Notifications

 

This Addendum also includes information regarding exchange controls and certain
other issues of which the Director should be aware with respect to participation
in the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of February 2015.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that the Director not rely on the information in this Addendum as the
only source of information relating to the consequences of participation in the
Plan because the information may be out of date at the time that the RSUs vest
or the Director sells Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Director’s particular situation and the Company is not in a
position to assure the Director of any particular result.  Accordingly, the
Director is advised to seek appropriate professional advice as to how the
relevant laws in the Director’s country may apply to his or her situation. 

 

SWEDEN

 

There are no country-specific provisions.

 

 

UNITED ARAB EMIRATES

 

Notifications

 

1.This statement is intended for distribution only to employees or former
employees of the Company and its Subsidiaries or affiliates for the purposes of
implementing an equity compensation plan.    The Emirates Securities and
Commodities Authority has no responsibility for reviewing or verifying any
documents in connection with this statement. Neither the Ministry



-10-

--------------------------------------------------------------------------------

 

of Economy nor the Dubai Department of Economic Development have approved this
statement nor taken steps to verify the information set out in it, and have no
responsibility for it. The securities to which this statement relates may be
illiquid and/or subject to restrictions on their resale. Prospective purchasers
of the securities offered should conduct their own due diligence on the
securities. If you do not understand the contents of this document you should
consult an authorized financial adviser.

 

 



-11-

--------------------------------------------------------------------------------